Name: COMMISSION REGULATION (EC) No 1891/95 of 28 July 1995 deciding not to accept tenders submitted in response to the 141st partial invitation to tender opened as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 No L 179/86 rEN Official Journal of the European Communities 29 . 7. 95 COMMISSION REGULATION (EC) No 1891/95 of 28 July 1995 deciding not to accept tenders submitted in response to the 141st partial invitation to tender opened as a general intervention measure pursuant to Regulation (EEC) No 1627/89 Whereas, after examination of the tenders submitted for the 141st partial invitation tender and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaughterings and prices, it has been decided not to proceed with the tendering proce ­ dure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Article 6 (7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the intervention measures in the beef and veal sector (3), as last amended by Regulation (EC) No 200/95 (4), an invitation to tender was opened by Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender (% as last amended by Regulation (EC) No 1764/95 (6); Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3, where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 13 (2) of that Regula ­ tion, a decision may be taken not to proceed with the tendering procedure ; HAS ADOPTED THIS REGULATION : Article 1 No award shall be made against the 141st partial invita ­ tion to tender opened by Article 1 ( 1 ) of Regulation (EEC) No 1627/89 . Article 2 This Regulation shall enter into force on 1 August 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1995. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 24. 0 OJ No L 45, 1 . 3 . 1995, p. 2. b) OJ No L 225, 4. 9 . 1993, p. 4. (') OJ No L 24, 1 . 2. 1995, p. 120 . Ã 5) OJ No L 159, 10 . 6 . 1989, p. 36 . (0) OJ No L 171 , 21 . 7. 1995, p. 37.